DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species I from Category I, Species III from Category II, and Species I from Category III in the reply filed on 01/14/2021 is acknowledged.
Claims 26-27, 32 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.  Claims 26-27 have the limitation “wherein removing the substrate is carried out by an etching method” which reads on Figs. 20-21 and paragraph [0092] of non-elected Species II of Category I.  Claim 32 has the limitation “arranging a wavelength-converting material above the potting material” which reads on Fig. 22 of nonelected Species IV of Category II. Claims 26-27 and 32 do not read on the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the internal contact pads" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the internal electrical contact pads”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25 and 36 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US 2013/0248910).
Regarding claim 21
Regarding claim 22, Kimura et al. teach the method according to claim 21, further comprising, after detaching the housing (44f) from the auxiliary carrier (6; Fig. 4A, [0059]), removing the substrate (5w; Fig. 4B; [0060]), wherein the layer sequence (15) remains at the molding material (44f) of the housing (44f; see Fig. 4B).
Regarding claim 23, Kimura et al. teach the method according to claim 22, further comprising, after removing the substrate (5w; Fig. 4B), arranging a wavelength-converting material (46; Fig. 4D, [0062]) in a free space (45; Fig. 4B, [0060]) produced as a result of removing the substrate (5w; Fig. 4B, [0060]).
Regarding claim 25, Kimura et al. teach the method according to claim 24, wherein the substrate (5w) is formed as a sapphire substrate ([0044]).
Regarding claim 36, Kimura et al. teach the method according to claim 21, wherein the optoelectronic semiconductor chip (100) is arranged together with a plurality of further optoelectronic semiconductor chips (other 100s) on the auxiliary carrier (6; see Fig. 3A), a housing assemblage (44f; Fig. 3B, [0056]) comprising a plurality of housings (44; Fig. 1, [0054]) is formed from the molding material (44f; [0056]), and the housing assemblage (44f) is subsequently divided to singulate the housing (44; Figs. 1 and 4D, [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. as applied to claim 22 above, and further in view of Tsai et al. (US 2013/0087823).
Regarding claim 24, Kimura et al. teach wherein removing the substrate (5w Fig. 4B).
Kimura et al. do not teach removing the substrate is carried out by a laser detaching process.
In the same field of endeavor of light emitting devices, Tsai et al. teach removing the substrate (402; Fig. 30, [0125]) is carried out by a laser detaching process (laser lift off; [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kimura et al. and Tsai et al. and to use the laser lift off process to remove the substrate as taught by Tsai et al., because the laser left off process is one of the common processes to remove the substrate from the LED chip as taught by Tsai et al. ([0125]). 
Claims 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. as applied to claim 21 above, and further in view of Gaska et al. (US 2013/0221406).
Regarding claims 33 and 35, Kimura et al. teach further comprising, before arranging the optoelectronic semiconductor chip (100) on the auxiliary carrier (6; Fig. 3A), depositing internal 
Kimura et al. do not teach galvanically depositing internal electrical contact pads (emphasis added).
In the same field of endeavor of light emitting devices, Gaska et al. teach galvanically depositing internal electrical contact pads (56; Fig. 3, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kimura et al. and Gaska et al. and to galvanically depositing internal electrical contact pads as taught by Gaska et al., because the galvanic method is one of the common methods to deposit electrodes on the semiconductor layers as taught by Gaska et al. ([0043]). 
Regarding claim 35, Kimura et al. teach the method according to claim 33, further comprising, after arranging the molding material (44f; Fig. 3B), removing a part of the molding material (44f) to expose the internal electrical contact pads (41 and 42; Fig. 3C, [0058]); and arranging external electrical contact pads (51 and 52; Fig. 4C, [0061]) electrically conductively connected to the internal contact pads (41 and 42; Fig. 4C, [0061]) at an exterior side (the top side in Fig. 4C) of the housing (44f; see Fig. 4C).

Allowable Subject Matter
Claims 28-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haiberger et al. (US 2017/0222094) teaches using the sacrificial layers to form the electronic packaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/21/2021